Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendment filed 04/26/2022 has been entered. Claims 1-5, 7-15, and 17-19 are pending. Claims 1-5, 7, 9-15, 17, and 19 have been amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/12/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and the browsing activity information includes information associated with at least one viewport.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robotham et al. (US 20070263007) hereinafter Robotham in view of Lakshmanan (US 20080222273) hereinafter Lakshmanan.
Regarding claim 1, Robotham teaches method comprising: determining, by a processor (a processor, [0050]), based on browsing activity information of a user interacting with a page displayed by a client device, a salience to the user of each area of the page (i.e. When there is a mapping, the client display surface (X,Y) pixel coordinate pair is then transmitted to the server over communications path and mapped to the proxy display surface. The particular representation level associated with the client display surface coordinates is determined at the server, [0250] and a view of the overall layout and internal patterns within the overview representation allows the user to navigate to the desired portion of the visual content by selecting the pixel region of interest on the overview, [0411]), wherein the browsing activity information includes information associated with a plurality of viewports (i.e. a remote browser system using multi-level remote browsing, the client device 24 displays one or more of the transformed bitmap representations 14 on its display screen by painting one or more client display surfaces into its client viewports, [0176]), wherein each viewport of the plurality of viewports is a visible portion of the page displayed to the user by the client device (i.e. an overview representation is given priority over display of any sub-regions of different representation levels. Thus, the client device 24 can display as much of the overview representation as possible within a client viewport 16 that is as large as possible, but no larger than necessary to display the entire overview representation, [0177]), and wherein the salience of each area of the page is based on a number of times each area of the web page is included in one of the plurality of viewports (i.e. The client device 24 can display pixels from one or more representation levels 14 at any given time by displaying selected portions of multiple display surfaces (one per representation level) in multiple client viewports 16 (one viewport per display surface), [0176]), based on periods of time that each area of the web page is included in one of the plurality of viewports (i.e. If the visual content element 10 can be divided into pages or sections, rendering on the proxy display surface 28 can be performed for a single page or section at a time. The proxy display surface 28 can be set to a given size, and those portions of the rendered visual content that fit within the size are rendered at that time. 640.times.400 and about 1280.times, [0060]), and a level of zoom associated with each area when each area of the web page is included in one of the plurality of viewports (i.e. When a composite visual element is rendered and displayed, a user interface for the rendered composite can treat each composite region as a viewport over the associated component rendered representation. Such a viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region, [0475]); and generating an exposure map at a page-level view based on the salience of each area of the page (i.e. a correspondence map can be created to relate corresponding parts of the different representations. This correspondence map assists in providing functions that require mappings between representations, such as supporting a user interface that selects or switches between the different representations, [0416]).
However, Robotham does not explicitly disclose wherein the exposure map indicates the salience of each area of the page.
However, Lakshmanan teaches wherein the exposure map indicates the salience of each area of the page (i.e. a map or the like may be provided to inform the current position of the viewport relative to the entire page, [0035] and a map indicative of the zoom area relative to the displayed representation of the page image, claim 14).
Based on Robotham in view of Lakshmanan it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Lakshmanan to the system of Robotham in order to easily identify which portion of a page content viewed by Robotham system.

Regarding claims 2, Robotham teaches each area of a page is less than an entirety of the page (i.e. the client can optionally reserve a specific sub-region of its client viewport 16 for this additional content. This enables the additional content to be displayed regardless of which sub-region of the client display surface associated visual content element 10 is currently visible within the client viewport 16, [0331]).

Regarding claims 3, Robotham teaches wherein the browsing activity information includes a pan/zoom dataset and an element dataset, wherein the pan/zoom dataset includes pan/zoom operations and the information associated with the plurality of viewports (i.e. When a composite visual element is rendered and displayed, a user interface for the rendered composite can treat each composite region as a viewport over the associated component rendered representation. Such a viewport interface can provide viewport functions such as panning, scrolling and/or zooming of the component rasterized representation within its respective composite region, [0475]), wherein the element dataset includes data related to at least one element of the page (i.e. After the specified transaction is initiated and processed, a visual content element 10 that represents the results of the transaction can be rendered and displayed to the user, [0200]).

Regarding claims 4, Robotham teaches aggregating the plurality of viewports (i.e. there are two component viewports 134', 134'' and one composite viewport 138. The component viewports contain overview representations 122 of visual content elements 10 while the composite viewport 138 is at a detail level, [0471]), wherein the aggregated plurality of viewports is overlaid on top of another page-view of the page to generate the exposure map (i.e. Fig. 19).

Regarding claims 5, Robotham does not explicitly disclose creating a reference layout, wherein the reference layout is a layout of the page; mapping each of the plurality of viewports to the reference layout to create a plurality of intersection areas; performing a union operation on the plurality of intersection areas of each of the plurality of viewports to create a plurality of mapped viewports; and aggregating plurality of mapped viewports for the pan/zoom dataset.
However, Lakshmanan teaches creating a reference layout, wherein the reference layout is a layout of the page (i.e. the client device generates the tiles from the page image data, [0005]); mapping each of the plurality of viewports to the reference layout to create a plurality of intersection areas (i.e. Fig. 4, item 474); performing a union operation on the plurality of intersection areas of each of the plurality of viewports to create a plurality of mapped viewports (i.e. Fig. 5); and aggregating the plurality of mapped viewports for the viewports of the pan/zoom dataset (i.e. Fig. 5, item 470). Therefore, the limitations of claim 5 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claims 7, Robotham teaches a page-view for the page is characterized by a page-view layout mapped to overlay the reference layout (i.e. The client 24 then applies the content overlay to the rendered visual content being displayed (using transparency values, if available and supported), which essentially "embosses" the content overlay over the rendered visual content, [0334]).		

Regarding claims 8, Robotham teaches the page displayed by the client device is a page of a mobile application installed on the client device or a web page rendered by a web browser installed on the client device (i.e. The client 24 runs an application, such as a web browser, that communicates with the server 22, and which may optionally decode and/or decompress a bitmap 14. The client 24 also provides a display surface painting capability to paint the rendered bitmap 14 onto the client's bitmap display device, [0064]).

Regarding claims 9, Robotham teaches the page-view layout includes at least one visible portion of the page displayed to the user (i.e. An active visible watermark 130 can act as a navigational element or provide access to a navigational element associated with the visual content element 10 being displayed, [0344]). 

Regarding claims 10-15 and 17-19, the limitations of claims 10-15 and 17-19 are similar to the limitations of claims 1-5 and 7-9. Robotham further teaches a non-transitory computer readable medium having stored thereon instructions (i.e. memory 4, which may include volatile and non-volatile elements such as registers, cache, RAM, and ROM, provides a means of storing information required in the short term, or anticipated to be required in the short term, such as an operating system, executable computer program instructions, and data, [0053]). a system comprising: a processing circuitry; and a memory (i.e. he client system generally includes a processor, memory, [0005]). Therefore, the limitations of claims 10-15 and 17-19 are rejected in the analysis of claims 1-5 and 7-9 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/19/22

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447